                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION

HSG, LLC doing business as “High          )
Speed Gear”                               )
                   Plaintiff,             )
                                          )
v.                                        )      JUDGMENT
                                          )
                                          )
EDGE-WORKS MANUFACTURING                  )      No. 7:17-CV-29-FL
COMPANY, doing business as “G-Code”       )
                  Defendant.              )

Decision by Court.

This action came before the Honorable Louise W. Flanagan, United States District Judge, for
consideration of the parties’ cross motions for summary judgment, pursuant to Rule 56 of the
Federal Rules of Civil Procedure.

IT IS ORDERED, ADJUDGED AND DECREED in accordance with the court’s order entered
March 11, 2019, and for the reasons set forth more specifically therein, the court ENTERS
summary judgment against defendant on plaintiff’s claim for breach of contract and AWARDS
damages in the amount of $6,371.23. The court ENTERS summary judgment against plaintiff on
plaintiff’s claim for implied covenant of good faith and fair dealing.

This Judgment Filed and Entered on March 11, 2019, and Copies To:
Thomas Glenn Varnum (via CM/ECF Notice of Electronic Filing)
Andrew L. Rodenbough (via CM/ECF Notice of Electronic Filing)
Brandon S. Neuman (via CM/ECF Notice of Electronic Filing)
John Ellison Branch, III (via CM/ECF Notice of Electronic Filing)
Keiran J. Shanahan / Stephen M. Kepper / Gregory D. Latham (via CM/ECF Notice of
Electronic Filing)

March 11, 2019.                    PETER A. MOORE, JR.

                                     /s/ Sandra K. Collins
                                   (By) Sandra K. Collins, Deputy Clerk
